Jimenez v Greyhound Lines, Inc. (2021 NY Slip Op 02363)





Jimenez v Greyhound Lines, Inc.


2021 NY Slip Op 02363


Decided on April 20, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 20, 2021

Before: Webber, J.P., Kern, Oing, González, JJ. 


Index No. 28467/18E Appeal No. 13613 Case No. 2020-00352 

[*1]Yimmy Jimenez, Plaintiff-Respondent,
vGreyhound Lines, Inc., et al., Defendants-Appellants. 


Lewis Brisbois Bisgaard & Smith LLP, New York (Saiful Islam of counsel), for appellants.
William Schwitzer & Associates, P.C., New York (Christine Duchatellier of counsel), for respondent.

Order, Supreme Court, Bronx County (Mary Ann Brigantti, J.), entered on or about August 26, 2019, which granted plaintiff's motion for summary judgment as to liability and striking defendants' affirmative defenses alleging culpable conduct, unanimously reversed, on the law, without costs, and the motion denied.
Plaintiff alleges that he sustained injuries as a result of a motor vehicle accident when a bus driven by defendant Glover and owned by defendant Greyhound Lines, Inc., struck the rear of his vehicle. Plaintiff moved pursuant to CPLR 3212 for partial summary judgment on the issue of liability and pursuant to CPLR 3211(b) to strike defendants' affirmative defenses alleging plaintiff's culpability.
We find that Supreme Court erred in granting plaintiff's motion. While plaintiff made a prima facie showing that his injuries resulted from defendant Glover's failure to maintain a safe distance between the bus and plaintiff's vehicle, which was stopped at an intersection (see Vehicle & Traffic Law § 1129; Corrigan v Porter Cab Corp., 101 AD3d 471 [1st Dept 2012]), defendants raised issues of fact by submitting Glover's affidavit stating that plaintiff had abruptly changed lanes and darted in front of the bus before stopping suddenly despite the green light (see Morris v Green, 156 AD3d 540 [1st Dept 2017]; Castro v Rivera, 116 AD3d 517 [1st Dept 2014]).THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 20, 2021